Gilbert, J.,
dissenting. The indictment alleges that the accused killed Homer Fowler on February 19, 1927. The indictment was returned into court on February 22, 1927. On March 9 the ease was called for trial; whereupon the defendant made a motion for “continuation.” It is not clear just what were the grounds or the form of this motion. In the amended motion for new trial error is assigned upon the refusal to grant the “continuation,” *468and upon the “overruling said motion for continuation.” The grounds of the amended motion are: “1. That the court erred, as plaintiff in error contends, upon the call of said case in not granting a continuation, upon motion by counsel, for sufficient time within which to consult with the defendant and ascertain, if airy, the material witnesses necessary for his defense. 2. That his honor further erred, as plaintiff in error contends, in overruling said motion for continuation, and ordered counsel for defendant to proceed immediately with the trial of said case, allowing defendant only time from the adjournment of the court late in the afternoon until early the next morning within which to prepare a defense for said case.” If these grounds are to be considered as based on a motion to continue the ease for the term, the same is obviously incomplete, and overruling it would not be error. Such motion does not purport to be based upon the Penal Code (1910), § 987, because it does not claim that any witness was absent; nor does it come within the terms of any of the subsequent sections of the Penal Code with reference to absence or illness of counsel. Moreover, the Penal Code, § 986, provides that “no continuance shall be granted in any of the courts which have a continuous session for thirty days or more, over the objection of the adverse party, where the cause for the same can be obviated by a postponement to a later day during the term.” If the motion be considered as one for postponement, as the trial judge did consider it, then the unanimous decisions of this court, based on similar facts and therefore now binding, require an affirmance of the judgment. The order of the trial judge recites “that court recessed on March 9, 1927, at one o’clock p. m., after striking the jury in said case, and allowed counsel until 9 o’clock next morning to subpoena any witnesses they might deem necessarjq placing bailiffs at their disposal for that purpose; and it not having appeared the following morning that any material witness was absent, and it not appearing now that any material witness was absent at said trial,” the motion for new trial was overruled. It does not appear from the record that the accused was deprived of the testimony of any witness whatever by reason of the refusal to postpone; nor does it appear that there was any intricate matter of law or other question which counsel were unable to fully avail themselves of during the trial because of refusal to postpone. It ap*469pears that the accused had able and energetic counsel, and lost no right or benefit from the court’s ruling.
In Kelloy v. State, 151 Ga. 551 (supra), this court held: “The time to be allowed counsel to prepare for trial is in the sound discretion of the trial judge; and his discretion will not be interfered with by this court, unless abused. No unusual or intricate matter of law or fact appearing, there was no abuse of discretion in overruling the motion for continuance upon the ground of want of time to prepare for trial.” In that case the indictment was returned on September 14, 1920, four days after the homicide, and during an adjourned term of the court. The case was tried on September 16th, and a verdict of guilty was returned on the 17th. The accused had engaged.counsel, however, at Macon where he was under arrest, on the 13th. He had made no effort to secure witnesses; and the court overruled his motion to continue, because there appeared nothing to be done in behalf of the accused during any interim. The court had ascertained before trial, by an attorney assigned to the accused, that he had no witnesses to subpoena and that he had already employed counsel. At the trial the accused said he had not had time to secure witnesses, but he had undertaken to subpoena none the court ascertained.
In Waters v. State, 158 Ga. 510 (123 S. E. 806), the Kelloy case was reaffirmed in a unanimous decision. There the accused was indicted, on January 14, 1924, for a murder committed on December 9, 1923. He was put on trial the day he was indicted, and three days later was convicted. Accused asked a continuance because counsel had not had time to confer with witnesses. The court proceeded until the jury was selected, stating counsel could have the balance of that day to confer with witnesses after selection of the jury. Accused’s counsel did not contend he would then not have sufficient opportunity to confer with witnesses, nor did he indicate any matter of fact necessitating delay. This court held that the discretion of the trial judge in overruling a ground of the motion for new trial on this point would not be disturbed. There is even less reason or excuse in the present case for a reversal because of refusal to continue than there was in either of the two cases just referred to. I am authorized to say that Presiding Justice Beck concurs in this dissent.